Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed 6/23/22 and 7/29/22 with respect to claim rejections under 35 USC 102, 103 and 251, as detailed in the 3/23/22 Office action, have been fully considered and are persuasive.  All claim rejections have been withdrawn. 

Allowable Subject Matter
Claims 14-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 14 is allowed because the prior art fails to disclose or suggest a compression/distraction system having all the limitations as recited in claim 14, including, in combination, all the limitations recited for the first and second elongate members and the force applying device.
Claims 15-22 ultimately depend from claim 14 and are allowed for the same reason as claim 14.
Claim 23 is allowed because the prior art fails to disclose or suggest a force applying device for a compression/distraction system, the force applying device having all the limitations as recited in claim 23, including: a switch assembly; wherein the force applying device has a compressing configuration and a distracting configuration; and wherein the force applying device is transitionable between the compressing and distracting configurations by moving the switch assembly between a first position and a second position.
Claims 24-31 ultimately depend from claim 23 and are allowed for the same reason as claim 23.
Claim 32 is allowed because the prior art fails to disclose or suggest a force applying device for a compression/distraction system, the force applying device having all the limitations as recited in claim 32, including a first engagement member having a portion including a distracting hook and a compressing hook, and a second engagement member having a portion including a distracting hook and a compressing hook.
Claims 33 and 34 depend from claim 32 and are allowed for the same reason as claim 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702. The examiner can normally be reached Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID O REIP/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees:	/Patricia L Engle/                               	Reexamination Specialist, Art Unit 3993                                                                                                                                                                      

		/GAS/ 
			Gay Ann Spahn
			Supervisory Patent Reexamination Specialist, Art Unit 3993